Citation Nr: 9908127	
Decision Date: 03/25/99    Archive Date: 03/31/99

DOCKET NO.  97-28 844A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for the cause of death of 
the veteran.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Vito A. Clementi, Counsel


INTRODUCTION

The veteran had active duty from September 1953 to September 
1955 .   

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of 
the Atlanta, Georgia, Department of Veterans Affairs (VA) 
Regional Office (RO).   

A claim for dependency and indemnity (DIC) benefits will also 
be construed as a claim for death pension.  Harvey v. Brown, 
6 Vet.App. 390 (1994); Quiamco v. Brown, 6 Vet.App. 304 
(1994).  The Board notes that the appellant has apparently 
not been considered for an award of death pension benefits.  
Accordingly, the RO is directed to take appropriate action 
with regard to this aspect of her claim, including all 
appropriate advice and assistance.   


FINDINGS OF FACT

1. The veteran died on February [redacted], 1996. The death 
certificate lists the immediate cause of his death as a 
myocardial infarction, and no conditions were listed that 
gave rise to the immediate cause of death.  

2. There is no competent medical evidence of record which 
shows that a service-connected disability was either a 
principal or contributing cause of the veteran's death.
CONCLUSION OF LAW

The appellant's claim of entitlement to service connection 
for the cause of the veteran's death is not well grounded. 38 
U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303, 
3.304, 3.312 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks service connection for the cause of death 
of the veteran.  She contends that the veteran's February 
1996 myocardial infarction that led to his death was the 
result of some incident of his active military service from 
September 1953 to September 1955.  

The appellant may obtain service connection for the death of 
the veteran if the evidence establishes that his death was 
due to a service-connected disability, which was either the 
principal or a contributory cause of death.  The issue 
involved will be determined by exercise of sound medical 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a)(1998).  
By "principal cause of death" is meant that the disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b)(1998).  "Contributory 
cause of death" means one inherently not related to the 
principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c)(1)(1997); Barnett v. Brown, 8 Vet. App. 1, 4 (1995).

By law, the Board's statement of reasons and bases for its 
findings and conclusions on all material facts and law 
presented on the record is to sufficient to enable the 
claimant to understand the precise basis for the Board's 
decision, as well as to facilitate review of the decision by 
courts of competent appellate jurisdiction.  See    Gilbert 
v. Derwinski, 1 Vet. App. 49, 56-57 (1990); 38 U.S.C.A. 
§ 7104(d)(1) (West 1991).  With this requirement of law, and 
in light of the appellant's contentions, a brief factual 
review of evidence of record as found in the veteran's claims 
folder would be helpful to an understanding of the Board's 
decision.

Factual Background:

In January 1978, the veteran sought service-connected 
compensation for renal disease, including polycystic kidney 
disease, anemia, hypertension and renal failure.  He stated 
that a Dr. A.C. informed him that his kidney disease 
originated during his childhood, and that a Dr. A. said that 
when he was 12 years of age, he would "probably never" be 
called into military service.  He stated that when he secured 
employment at the age of 18, he was told by his employer that 
he had high blood pressure.  

As to occurrences during his military service, he reported 
that while on active military duty, he could not run without 
becoming tired.  He stated that he was hospitalized for 
"respiratory trouble" and that he received treatment for a 
stomach ache.    

With his application for service connection, the appellant 
enclosed a copy of a claim which he had filed claim with his 
insurance company for disability payments.  He reported that 
he had been continuously disabled due to polycystic kidney 
disease, hypertension, anemia and renal failure, and that his 
disorders had arisen out of his employment.  He reported that 
he was treated for these disorders in December 1977.

From December 1977 to January 1978, the veteran was 
hospitalized at the Baroness Erlanger Hospital, Chattanooga, 
Tennessee.  The veteran was then treated for hematuria and 
renal disease.  The reported past medical history reflected 
that there had been "some history of hypertension."  There 
was no reference to any incident of the veteran's military 
service in the report of hospitalization.     

In February 1978, a statement was received from John E., 
M.D., reflecting that he had treated the veteran from 1973 to 
1974 for hypertension.  Dr. E. reported that the veteran had 
dyspnea and that a chest radiographic examination was normal.  

Subsequently dated VA and private medical records reflect 
continuing treatment for kidney disease and headaches.  The 
veteran was hospitalized at a VA medical facility in August 
1981 and was treated for kidney disease, pericarditis, 
systemic arterial hypertension and anemia.  In that portion 
of the report of hospitalization relative to the history of 
the veteran's present illness, there were no references to an 
onset of the veteran's disorder during his military service 
or within one year thereafter.  

In a May 1982 letter, J.J.Y., M.D., rendered a diagnostic 
impression of chronic bronchitis, weakness and shortness of 
breath and possible congestive heart failure.  a pericardial 
effusion was ruled out.  In April 1984, the veteran was 
hospitalized at a VA medical facility for treatment of 
hyperparathyroidism and renal failure.  The report of 
hospitalization reflects no references to a history of the 
disorders, or to any incident of the veteran's military 
service.  

On February [redacted], 1996, the veteran died.  The death 
certificate reflects that the cause of death was a 
myocardial infarction.  

The National Personnel Records Center reported that the 
veteran's service medical records were destroyed by fire.  

In due course of her appeal, the appellant testified at a 
December 1998 Travel Board hearing.  The appellant stated 
that her husband was hospitalized during his military 
service, but that she was unaware of the reasons for this 
action.  She stated that he was treated for high blood 
pressure at some point "before 1970," and that he was then 
given medication for the disorder.   (Transcript [ hereafter 
T.], 3).  
She stated that he was a patient at a VA medical center from 
1976, for kidney failure and high blood pressure.  (T. 4).  
The appellant stated that her husband told her that he had 
difficulty climbing stairs while he was in service and that 
he had then been hospitalized, although she was unaware of 
its cause.  She stated that she did not believe that her 
husband was treated for a heart condition while in service, 
but that this treatment began at the same time he began 
dialysis.  (T. 5).

Analysis:  

Under 38 U.S.C. A. § 5107(a), an applicant for benefits has 
the "burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  Such a claim has been defined as "one 
which is meritorious on its own or capable of substantiation.  
Such a claim need not be conclusive but only possible" in 
order meet the burden established in the statute.  Kandik v. 
Brown, 9 Vet.App. 434, 439 (1996); See Tirpak v. Derwinski, 2 
Vet.App. 609, 611 (1992); Murphy v. Derwinski, 1 Vet.App. 78, 
81 (1990).

In order for the appellant's claim to be well grounded, there 
must have been presented competent evidence of a current 
disability; a disease or injury which was incurred in 
service, and a nexus between the disease or injury and the 
current disability.  Caluza v. Brown, 7 Vet.App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir. 1996)(table); 
See Watai v. Brown, 9 Vet.App. 441, 443 (1996).  In a claim 
of service connection for a veteran's death, the initial 
Caluza element of a current disability is satisfied by 
evidence of the veteran's death.  See, e.g., Pearlman v. 
West, 11 Vet. App. 443, 447 (1998).  

Where the determinative issue involves either medical 
etiology or diagnosis, competent medical evidence is 
necessary to fulfill the well-grounded claim requirement.  
Where the determinative issue does not require medical 
diagnosis or etiology, lay testimony by itself may suffice to 
meet the statutory burden.  Caluza,   7 Vet.App. at 504; 
Grottveit v. Brown, 5 Vet.App. 91, 93 (1993).  The 
truthfulness of evidence is presumed in determining whether a 
claim is well grounded.  Meyer v. Brown, 9 Vet.App. 425, 429 
(1996); King v. Brown, 5 Vet.App. 19, 21 (1993).

Having reviewed the evidence of record, the Board finds that 
the appellant's claim of service connection for the cause of 
death of the veteran is not well grounded, and the claim will 
be denied on this basis.  

As an initial matter, the Board notes that because the 
veteran's service medical records are presumed to have been 
destroyed by fire at the NPRC, there is a need for the Board 
to articulate a more comprehensive statement of the reasons 
and bases for its decision.  See Dixon v. Derwinski, 3 
Vet.App. 261, 263-264 (1992).  In this circumstance, the 
Board has presumed the credibility of each of the veteran's 
and the appellant's individual reports relative to the 
veteran's military medical history.  

The veteran was discharged in September 1955.  His first 
application for service-connected compensation is dated in 
January 1978, almost 23 years later.  At that time, the 
veteran reported that while on active military duty, he was 
hospitalized for unspecified "respiratory trouble" and that 
he received treatment for a stomach ache.  There was nothing 
in this report to indicate or suggest the presence of the 
onset of a cardiovascular disorder while in military service.  
Indeed, contemporaneous with his application, the veteran 
reported a recent onset of polycystic kidney disease, 
hypertension, anemia and renal failure, and that his 
disorders had arisen out of his employment.  No information 
was then presented indicating that these disorders, 
especially hypertension, had arisen prior to 1977.  

Although the veteran was hospitalized on several occasions 
thereafter, no information can be gleaned from these reports, 
when presumed credible, indicating an onset of any 
cardiovascular disorder either during the veteran's military 
service or within one year of his discharge.  

The appellant's December 1998 Travel Board testimony is 
essentially that her husband informed her that at some point 
during his military service he was hospitalized for some 
unspecified disorder and that he experienced shortness of 
breath.  Although the appellant stated that the veteran was 
treated for high blood pressure at some point "before 
1970," this information serves to corroborate other 
information of record, and, when presumed credible, does not 
indicate that that the veteran was treated for any 
cardiovascular disorder either in service or within one year 
of his discharge.  Indeed, the appellant stated that she did 
not believe that her husband was treated for a heart 
condition while in service, but that this treatment began at 
the same time he began dialysis.  

Viewing the evidence of record in a light most favorable to 
the appellant, and presuming the credibility of all factual 
accounts therein presented, the record in its whole only 
suggests that the veteran was treated while in service for 
shortness of breath; that he developed kidney disease over 20 
years after he was discharged from military service, and that 
no physician has linked the veteran's myocardial infarction 
with any incident of his military service.  When presumed 
credible for the purpose of ascertaining whether this claim 
is well grounded, the evidence of record does not suggest the 
existence of any other information that would render this 
claim plausible.  Carbino v. Gober, 10 Vet. App. 507, 510 
(1997); see Counts v. Brown, 6 Vet. App. 473, 477 (1994).  

In this circumstance, the appellant's claim is not well 
grounded. 


ORDER


A well-grounded claim not having been submitted, the claim is 
denied.



		
	               ROBERT E. SULLIVAN
			   Member, Board of Veterans' Appeals
